Case 18-11801-LSS Doc 993 Filed 12/14/18 Page1of4

Douglas J. Pick, Esq.

Eric C. Zabicki, Esq.

PICK & ZABICKT LLP

Attorneys for All Weather Fashions Ltd.
369 Lexington Avenue, 12" Floor

New York, New York 10017

(212) 695-6000

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: )
) Chapter 11
J & M SALES INC., et al, } Case No. 18-11801 (LSS)
} Jointly Administered
Debtors. )
)

 

NOTICE OF APPEARANCE AND REQUEST FOR SERVICE

PLEASE TAKE NOTICE that Pick & Zabicki, LLP hereby appears in the above-
captioned proceeding as attorneys for All Weather Fashions Ltd. (“All Weather”), pursuant to the
provisions of 11 U.S.C. §§ 102(1), 342 and 1109(b) and Fed. R. Bank. P, 2002 and 9010, and
requests that all notices given or required to be given, and all papers served or required to be served
in this case, be provided to and served upon the following attorneys at the address listed below:

Douglas J. Pick, Esq.

Pick & Zabicki LLP

369 Lexington Avenue, 12" Floor
New York, New York 10017

Tel. No.: (212) 695-6000

Fax No.: (212) 695-6007
E-mail: dpick@picklaw.net

 
Case 18-11801-LSS Doc 993 Filed 12/14/18 Page 2 of 4

PLEASE TAKE FURTHER NOTICE that, pursuant to the provisions of 11 U.S.C.
§ 1109(b), the foregoing request includes not only the papers referred to in the Rules specified
hereinabove, but also includes, without limitation, orders and notices of any petition, pleading,
complaint, hearing, application, motion, request or demand, whether formal or informal, whether
written or oral, or transmitted or conveyed by mail, hand delivery, telephone, facsimile, telex,
electronic means or otherwise, which affect or seek to affect in any way nay rights or interests of the
creditor body.

PLEASE TAKE FURTHER NOTICE that, as provided in Fed. R. Bankr. P.
3017(a), the above-referenced party in interest requests that the undersigned be provided with copies
of any and all disclosure statements and plans of reorganization.

PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request
for Service shall not be deemed or construed to be a waiver of All Weather’s rights (1) to have final
orders in noncore matters entered only after de novo review by a District Judge; (2) to trial by jury in
any proceeding relating to this case; (3) to have the District Court withdraw the reference in any
matter subject to mandatory or discretionary withdrawal; or (4) any other rights, claims, actions,
setoffs, or recoupments which All Weather is or may be entitled, in law or in equity, all of which
rights, claims, actions, defenses, setoffs and recoupments All Weather expressly reserves.

Dated: New York, New York
December 14, 2018

 

  

New York, New York 10017
(212) 695-6000

 

 
Case 18-11801-LSS Doc 993 Filed 12/14/18 Page 3of4

Douglas J. Pick, Esq.

Eric C. Zabicki, Esq.

PICK & ZABICKI LLP

Attorneys for All Weather Fashions Ltd,
369 Lexington Avenue, 12" Floor

New York, New York 10017

(212) 695-6000

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re; )
) Chapter 11
J & M SALES INC., et ai,, ) Case No. 18-11801 (LSS)
) Jointly Administered
Debtors. )
) AFFIDAVIT OF SERVICE

 

 

STATE OF NEW YORK  )
) SS.
COUNTY OF NEW YORK. )

ERIC C. ZABICKI, being duly sworn, deposes and says:

I am not a party to the action. I am over the age of eighteen years and reside in
Fairfield County, Connecticut.

I hereby certify that, on December 14, 2018, that certain Notice of Appearance and
Request for Service was electronically filed with this Court and served electronically via the Court’s
ECF/PACER system upon those parties entitled to receive electronic notice.

I hereby further certify that, on December 14, 2018, the above-referenced document
was served upon the parties identified on the attached Service List by depositing true copies of same,
enclosed in properly addressed postage-paid envelopes, in a post office depository under the
exclusive custody of the United States Postal Service within the State of New York for First Class
Mail delivery.

cm -JQ=-

ERIC C. ZABICKI

 

   

DOUGLAS J. PICK
Notary Pubjic, State of New York
No, G2F147548439
Qualified in New York County
Commission Expires Feb. 26, 20_L?

 
Case 18-11801-LSS Doc 993 Filed 12/14/18

SERVICE LIST

J & M Sales Inc.
15001 South Figueroa Street
Gardena, California 90248

Katten Muchin Rosenman LLP
575 Madison Avenue
New York, New York 10022

Pachulski Stang Young & Jones LLP
919 N. Market Street, 17" Floor
Wilmington, Delaware 19801

Office of the United States Trustee
844 King Street, Suite 2207
Lockbox #35

Wilmington, Delaware 19801

Page 4 of 4

 
